UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June30, 2017 OR ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-35966 bluebird bio, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 13-3680878 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 60 Binney Street
